FINAL OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-19 are allowed because, while the prior art made of record discloses error correction coding algorithm for correcting errors via adjusting memory cell read parameters, e.g., offset voltages, responsive to access commands, in a non-volatile memory system;  same prior art does not teach the specific sequence of offset adjusting operations as recited in instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Claim Rejections - 35 USC ' 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	
*	      Claim 21 is   rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by KIM et al. (USPGPub No. 20170097868).
 
As per Claim 21, KIM discloses  operating method of a storage device –e.g., Fig. 1- which includes a nonvolatile memory –e.g., Fig. 1: Block 200- device and a controller –e.g., Fig. 1: Block 110- to control the nonvolatile memory device, the operating method comprising: reading, at the controller, -e.g., para. 25 and Figs. 5-6- first data and second data from the nonvolatile memory device by using a first read voltage and a second read voltage, respectively; adjusting, -e.g., para. 12 and Fig. 5-, at the controller, an offset- e.g., para. 73- based on the first data and the second 

    PNG
    media_image1.png
    323
    287
    media_image1.png
    Greyscale

data to improve , -e.g., para. 63 and Figs. 5-6- reliability of a soft e.g., para. 29-30_ decision process; reading, at the controller, third data from the nonvolatile memory device by using a third read voltage and the adjusted offset; and performing, at the controller,-a the soft decision controller –e.g., Fig. 1: Block 130-  process based on the third data.
Contact Information
*	When amending the claims, Applicants are respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
* Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
*	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guy J. Lamarre, P.E., whose telephone number is (571) 272-3826. The examiner can normally be reached on Monday to Friday from 7:30 AM to 4:30 PM.
*	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Guy J Lamarre/
Primary Examiner, Art Unit 2112